DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (US 20210256948 A1) hereinafter Tomimatsu in view of Krass et al. (US 20190295519 A1) hereinafter Krass.
Regarding claim 1, Tomimatsu teaches A shaped acoustic absorber assembly (“sound absorbing structure 100” in ¶[0032]) with broadband absorption (“Therefore, the resonance frequency of a Helmholtz resonator using the sound absorbing member 1D is higher than the resonance frequency of the Helmholtz resonator using the sound absorbing member 1.” in ¶[0077]), the shaped acoustic absorber assembly comprising: an acoustic panel defining a plurality of apertures (“apertures 21 among all the apertures 21 of the base material 20” in ¶[0077] and 21 are the apertures and 20 is the plane in Fig. 1); and a plurality of tubular the first end face E1” in ¶[0038]), opposite the first end (see Fig. 4), the second end 
Tomimatsu does not specifically disclose the device further comprising the tubular resonators being a quarter -wavelength resonators however,
Since it is known in the art as evidenced by Krass for a device to further comprise the tubular resonators being quarter-wavelength resonators in (“whereas the depth of the wells may be a positive integer multiple of a quarter of the wavelength of the frequency of sound where the maximum scattering effect is desired” ¶[0056]),
An ordinary skilled in the art would be motivated to modify the invention of Tomimatsu with the teachings of Krass for the benefit of improving the sound absorption of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tomimatsu with Krass.
Tomimatsu does not specifically disclose the tubular resonators are sealed in the second end however, 
Since it is known in the art as evidenced by Krass for the resonators to be sealed in the bottom in (“A quadratic diffuser (as shown in FIG. 7) may comprise a series of wells or troughs that are of different depths.” in ¶[0059] and Fig. 7)
An ordinary skilled in the art would be motivated to modify the invention of Tomimatsu with the teachings of Krass for the benefit of improving the sound absorption of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tomimatsu with Krass.
Regarding claim 2, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches the device further comprising wherein each perimeter boundary wall comprises a flexible material that is preserved in a structurally rigid configuration after being shaped (“The constituent material of the sound absorbing members 1 is not particularly limited, and examples thereof are a resin material, a carbon material, a metallic material, a ceramic material, and a composite material including two or more thereof. Among these materials, a resin material is higher in moldability, lighter in weight, and lower in cost than other materials.” in ¶[0037]).
Regarding claim 4, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches wherein at least two tubular quarter-wavelength resonators are arranged together to collectively form a shape that coordinates with a geometry and dimensions of the target substrate (“Due to the pliability of the base material 20, the base material 20 can be deformed along the wall surface 200a of the wall body 200 in order to be arranged on the wall surface 200a even when the wall surface 200a is a curved surface” in ¶[0035]).
Regarding claim 5, Tomimatsu as modified by Krass traches the device of claim 4, Tomimatsu further teaches wherein at least two tubular quarter-wavelength resonators are coupled together with a fastening mechanism to retain the shape (As shown in Fig. 2 members 1 are positioned in shape to one another by the base material 20).
Regarding claim 6, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches wherein each tubular quarter-wavelength resonator is a hollow tube independently coupled to the acoustic panel (members 1 are hollow tubes independently connected to panel 20 in Fig. 2).
Regarding claim 7, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches wherein each second end defines an opening, and each tubular quarter-wavelength resonator further comprises an end cap disposed within the opening of the second end to provide a seal (In Fig. 3 End E2 is the cap sealing the second end of resonator 1).
Regarding claim 8, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches wherein a cross-sectional shape of the perimeter boundary wall of the tubular quarter-wavelength resonators in the longitudinal direction is one of a circle, a triangle, and a rectangle (implied from the tubular shape of the elements 1 in Fig. 2 and since the cross section of any tube is a circle).
Regarding claim 9, Tomimatsu as modified by Krass traches the device of claim 1, Krass further teaches wherein each tubular quarter-wavelength resonator exhibits a resonance frequency, f, according to the relationship:                         
                            f
                            =
                            
                                
                                    c
                                
                                
                                    4
                                    L
                                
                            
                        
                    
where c is the speed of sound of fluid in the chamber cavity, and L is a length dimension of the tubular quarter-wavelength resonator (“whereas the depth of the wells may be a positive integer multiple of a quarter of the wavelength of the frequency of sound where the maximum scattering effect is desired” ¶[0056], also the equation in the claim is a generic equation of frequency adjusted for quarter-wavelength resonance).
Regarding claim 10, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches wherein the acoustic panel comprises a flexible substrate (“The base material 20 is a plate-shaped or sheet-shaped member including apertures 21. The base material 20 may be pliable, in other words, may have flexibility.” in ¶[0035]).
Regarding claim 11, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches wherein the acoustic panel comprises a rigid substrate (“The constituent material of the base material 20 is not particularly limited, and examples thereof are an elastomer material, a resin material, and a metallic material.” in ¶[0035]).
Regarding claim 12, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches wherein a center to center periodic distance, P, of each of tubular quarter-wavelength resonator is the same for the plurality of tubular quarter-wavelength resonators (As shown in Fig. 2 the elements 1 are spaced apart equidistantly).
Regarding claim 15, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 17, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 5 (see rejection of claim 5 above).
Regarding claim 19, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 12 (see rejection of claim 12 above).
Claims 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (US 20210256948 A1) hereinafter Tomimatsu in view of Krass et al. (US 20190295519 A1) hereinafter Krass and further in view of Zalewski et al. (US 20190172437 A1) hereinafter Zalewski.
Regarding claim 13, Tomimatsu as modified by Krass traches the device of claim 1, Tomimatsu further teaches wherein each acoustic panel comprises a plurality of tubular quarter-wavelength resonators shaped to coordinate with a geometry and dimensions of the target substrate (“The shape or the size of the base material 20 in a planar view is not limited to the example illustrated in FIG. 1 and is appropriately set according to, for example, the installation locations of the sound absorbing structure 100, and the sound absorbing characteristics of the sound absorbing structure 100.” in ¶[0035]), Tomimatsu as modified by Krass does not specifically disclose the device further comprising a plurality of acoustic panels arranged in a periodic array, wherein each acoustic panel comprises a plurality of tubular quarter-wavelength resonators shaped to coordinate with a geometry and dimensions of the target substrate however,
Since it is known in the art as evidenced by Zalewski for a device to further comprise a plurality of acoustic panels arranged in a periodic array (“An acoustic attenuation device includes resonator panels stacked in a thickness direction of the device. Each resonator panel is tuned to a different frequency range and includes a plurality of openings through which excited air resonates. The resonator panels are placed adjacent to other resonator panels such that all openings are accessible to the environment” in ¶[Abstract]), 
An ordinary skilled in the art would be motivated to modify the invention of Tomimatsu as modified by Krass with the teachings of Zalewski for the benefit of improving the sound absorption of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tomimatsu as modified by Krass with Zalewski.
Regarding claim 14, claim is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the combination od rejected claims 1, 11, 12 and 13 (see rejection od claims 1, 11, 12 and 13 above).
Claims 3, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (US 20210256948 A1) hereinafter Tomimatsu in view of Krass et al. (US 20190295519 A1) hereinafter Krass and further in view of Koshitouge et al. (US 20210039361 A1) hereinafter Koshitouge.
Regarding claim 3, Tomimatsu as modified by Krass traches the device of claim 2, Tomimatsu as modified by Krass does not specifically disclose the device further comprising wherein the flexible material comprises at least one of an ultra-violet ( UV) curable composition, a UV curable coating, a thermally curable composition, and a thermally curable coating however,
Since it is known in the art as evidenced by Koshitouge for a device to further comprise wherein the flexible material comprises at least one of an ultra-violet ( UV) curable composition, a UV curable coating, a thermally curable composition, and a thermally curable coating in (“The active energy ray used for curing a photo-curable resin or the like is only needed to cure a photo-curable resin or the like to be used” in ¶[0109]),
An ordinary skilled in the art would have been motivated to modify the invention of Tomimatsu as modified by Krass with the teachings of Koshitouge for the benefit of lowering the cost of the manufacture of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tomimatsu as modified by Krass with Koshitouge.
Regarding claim 16, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 3 (see rejection of claim 3 above).
Regarding claim 18, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 3 (see rejection of claim 3 above).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (US 20210256948 A1) hereinafter Tomimatsu in view of Krass et al. (US 20190295519 A1) hereinafter Krass and further in view of Lucon et al. (US 9099074 B1) hereinafter Lucon.
Regarding claim 20, Tomimatsu as modified by Krass traches the device of claim 15, Tomimatsu as modified by Krass does not specifically disclose the method further comprising wherein the step of preserving the shape of the flexible tubular quarter-wavelength resonators comprises applying a spray coating to at least a portion of the flexible tubular quarter-wavelength resonators using a thermal spraying technique however,
Since it is known in the art as evidenced by Lucon for a method to further comprise wherein the step of preserving the shape of the flexible tubular quarter-wavelength resonators comprises applying a spray coating to at least a portion of the flexible tubular quarter-wavelength resonators using a thermal spraying technique in (“In another embodiment, each said resonator is configured by selecting a resonator density, selecting a resonator size, selecting a resonator shape, selecting a resonator orientation and/or selecting a distance between said resonator and the plate or membrane. In another embodiment, said viscoelastic material is installed by thermal spraying” in Col. 4, Lines 17-22)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/              Primary Examiner, Art Unit 2654